Case 3:19-cv-14655-FLW-LHG Document 22 Filed 10/29/20 Page 1 of 4 PageID: 139




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

  LEXON INSURANCE COMPANY,                            Civil Action No. 19-14655 (FLW)(LHG)

                  Plaintiff,

          v.
                                                                PRETRIAL
  BOROUGH OF UNION BEACH,                                   SCHEDULING ORDER

                  Defendant.



       THIS MATTER having come before the Court for an Initial Conference pursuant to Fed.
R. Civ. P. 16; Andrew Major and Kyle Gooch, Esqs., of Harris Beach, PLLC, appearing on behalf
of Plaintiff; Joel Kreizman, Esq., of Scarinci & Hollenbeck, LLC, appearing on behalf of
Defendant; the Court having set certain deadlines with the participation of counsel; and for good
cause shown,


       IT IS on this 29th day of October, 2020,


       ORDERED that the parties shall exchange initial disclosures under Rule 26 by no later
than October 19, 2020; and it is further


      ORDERED that the parties shall serve initial written discovery requests by no later than
October 19, 2020; and it is further


       ORDERED that any motion to amend the pleadings or join new parties must be with
leave of Court and filed no later than November 25, 2020, and made returnable by December 21,
2020; and it is further


         ORDERED that fact discovery is to remain open through March 31, 2021. No discovery
is to be issued or engaged in beyond that date, except upon application and for good cause shown;
and it is further


        ORDERED that the parties shall confer as to the preservation and production of
electronically stored information by no later than October 30, 2020; and it is further




                                                  1
Case 3:19-cv-14655-FLW-LHG Document 22 Filed 10/29/20 Page 2 of 4 PageID: 140




       ORDERED that the parties shall serve any affirmative expert reports no later than April
30, 2021; and it is further


       ORDERED that the parties shall serve any rebuttal expert reports no later than June 1,
2021; and it is further


          ORDERED that the parties shall complete all expert discovery by June 30, 2021; and it is
further


        ORDERED that any dispositive motions may be filed by no later than August 13, 2021;
made returnable September 7, 2021. Counsel are to notify Chambers within five days of a
decision on any dispositive motions if the decision does not resolve all issues in the case; and it is
further


        ORDERED that counsel will confer in an attempt to resolve any discovery or case
management disputes before making such dispute the subject of an application to the Court. Any
such dispute shall be brought to the Court’s attention by joint letter via email to
lhg_orders@njd.uscourts.gov, no more than eight pages in total, setting forth the nature of the
dispute and any efforts to resolve it. No discovery motion or motion for leave to amend will be
entertained absent leave of Court and counsel’s full compliance with L. Civ. R. 37.1(a)(1);
see also L. Civ. R. 16.1(f); and it is further


       ORDERED that a Settlement Conference will be conducted by the undersigned, either by
Zoom or at the Clarkson S. Fisher United States Courthouse, Trenton, New Jersey on January
21, 2021 at 10:00 a.m. Counsel and parties with full authority to settle the case are to
appear. Any failure in this regard shall result in the imposition of sanctions; and it is further


        ORDERED that five days before the Settlement Conference, each party is to submit to
Chambers via email at lhg_orders@njd.uscourts.gov a confidential letter, on an ex parte basis, not
to exceed five pages in total, summarizing the relevant facts, the respective legal positions, the
status of the case, and the party’s position of settlement, including any settlement discussions that
have taken place in anticipation of the Settlement Conference; and it is further


         ORDERED that by December 14, 2020, Defendant shall serve a demand for settlement;
and it is further


     ORDERED that a telephone status conference will be held before the undersigned on
December 18, 2020 at 9:30 a.m. Counsel for Plaintiff is to initiate the call; and it is further




                                                  2
Case 3:19-cv-14655-FLW-LHG Document 22 Filed 10/29/20 Page 3 of 4 PageID: 141




          ORDERED that a date for the final pretrial conference will be set at a later date; and it is
further


      ORDERED that counsel are further directed to meet together by agreement, initiated by
Defendant’s counsel no later than twenty days before the date of the pretrial conference to:

                 a. discuss settlement;

                 b. stipulate to as many facts and issues as possible;

                 c. prepare a Final Pretrial Order in the form and content as required by the Court.
                 Plaintiff’s counsel will prepare the Final Pretrial Order and will submit it to all
                 other counsel for approval and execution. Counsel are responsible for the timely
                 submission of the Final Pretrial Stipulation and Order;

                 d. examine all exhibits and documents proposed to be used at trial; and

                 e. complete all other matters which may expedite both the pretrial
                 and trial of the case.


        ORDERED that appropriate markers shall be affixed to the exhibits at or prior to the time
they are shown to opposing counsel at the meeting of the counsel referred to above, and each
marker will bear the number of the exhibit to which it is affixed; and it is further


       ORDERED that at the pretrial conference counsel should be prepared to discuss
settlement of the case. Clients must be available by telephone; and it is further


        ORDERED that since all dates set forth herein are established with the assistance and
knowledge of the parties, there will be no extensions except for good cause shown and by leave of
Court, even with consent of all parties; and it is further


       ORDERED that the Court may, from time to time, schedule conferences as may be
required, either on its own motion or at the request of counsel; and it is further


       ORDERED that failure to appear at subsequent conferences, or to comply with any of the
terms of this Order, may result in sanctions; and it is further


        ORDERED that the parties are advised that the Court has various audio/visual and
evidence presentation equipment available for use at trial at no cost to the Bar. This equipment
includes an evidence presentation system, which consists of a document camera and a projector.
The projector may be used to display images which originate from a variety of sources, including
television, VCR and personal computer. The document camera may be used to display


                                                    3
Case 3:19-cv-14655-FLW-LHG Document 22 Filed 10/29/20 Page 4 of 4 PageID: 142




documents, photographs, charts, transparencies and small objects. For further information, please
contact the Courtroom Deputy Ivannya Fitzgerald at 609-989-2114.




                                                    LOIS H. GOODMAN
                                                    United States Magistrate Judge




                                                4
